 INTL.LONGSHOREMEN'S UNION, LOCAL 50315InternationalLongshoremen's& Warehousemen'sUnion,LocalNo. 50andHoisting and PortableEngineers,Local No. 701,International Union ofOperatingEngineers,AFL-CIOandBrady-HamiltonStevedoreCompanyandWillamette-Western CorporationInternationalLongshoremen's& Warehousemen'sUnion,Local No. 50andHoisting and PortableEngineersLocal No. 701,InternationalUnion ofOperating Engineers,AFL-CIO and W.J. Jones& Son, Inc.and General Construction CompanyHoisting and Portable EngineersLocalNo. 701,InternationalUnionofOperatingEngineers,AFL-CIOandPacific MaritimeAssociation. Cases36-CD-54, 36-CD-54-2, and 36-CD-55February 26, 1970DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND JENKINSThis is a proceeding under Section 10(k) of theNationalLaborRelationsAct,asamended,following the filing of charges in Case 36-CD-54, onApril 3, 1969, and in Case 36-CD-54-2, on April 23,1969, by Hoisting & Portable Engineers Local No.701, InternationalUnion of Operating Engineers,AFL-CIO, herein called Engineers; and in Case36-CD-55 on April 21, 1969, by Pacific MaritimeAssociation, herein called PMA. Brady-HamiltonStevedoreCompany, herein called Brady, andWillametteWesternCorporation,hereincalledWillamette, are the co-employers involved in Case36-CD-54; andW. J. Jones & Son, Inc., hereincalled Jones, and General Construction Company,herein called General, are the employers involved inCase36-CD-54-2.ThechargesallegethatInternationalLongshoremen's& Warehousemen'sUnion Local No. 50, herein called Longshoremen,and Engineers, violated Section 8(b)(4)(D) of theAct.Pursuanttonotice,ahearingintheconsolidated proceeding was held on June 3, 4, 5, 6,9, 10; July 7, 8, 9, 10, and 11; and August 4, 5, 6, 7,and 8, 1969, in Portland, Oregon, before Richard V.Stratton,Hearing Officer. Brady, Jones and PMA,'theLongshoremen, and the Engineers appeared atthe hearing, and were afforded full opportunity to beheard, to examine and to cross-examine witnesses,and to adduce evidence bearing on the issues. TheUnions and PMA filed briefs with the NationalLabor Relations Board.Pursuant to the provisions of Section 3(b) of theAct,theBoard has delegated its powers inconnection with this case to a three-member panel.'General and Willamette made no appearance at the hearing and tookno official positionThe Board has reviewed the HearingOfficer'srulingsmade at the hearing, and finds that they arefreefromprejudicialerror.Theyareherebyaffirmed.Upon the entirerecord in this case, theBoard makes the following findings.1.THE BUSINESS OF THE COMPANIESPMA, a California corporation, is an associationof steamship and stevedoring companies engaged in,among other things, the handling of cargo in andout of vessels and barges at ports on the WestCoast.Brady and Jones are stevedore companieswithmain offices in Portland, Oregon, performingservices in Astoria, Oregon. Both are members ofPMA It was stipulated that Jones, Brady, andPMA on behalf of its employer-members, eachannually perform stevedoring services for shippingcompanies sailing in intercoastal or internationalwaters valued in excess of $50,000, and that saidshipping companies annually do a gross volume ofbusiness in excess of $500,000.General and Willamette are employers engaged inthe construction industry with offices in Portland,Oregon. Each annually conducts business outside theState of Oregon in excess of $50,000.We find, accordingly, that the Employers areengaged in commerce within the meaning of the Actand that it will effectuate the policies of the Act toassert jurisdiction herein.II.THE LABORORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that theEngineersandtheLongshoremenarelabororganizations within the meaning of Section 2(5) ofthe Act.III.THE DISPUTEA. TheWork in DisputeThe dispute concerns the work of operatingbarge-mounted floating whirly-type steam cranes inthe port of Astoria, Oregon,lifting bundles of logs,weighing from25 to 45tons each, from the waterand placing them into the hold of a ship or barge.There are two jobs involved, the crane operator'sjob and the fireman's or engineer's job.B. The FactsThe Unions claiming the work described aboveare the Engineers and the Longshoremen. From1947 to 1964, only the Engineers loaded logs inAstoria,Oregon, using a locomotive crane. From1964 until April 3, 1969, only the Engineers loadedlogs in Astoria, using floating cranes. Prior to theintroduction of floating cranes in 1964, Astoria hadbeen considered a depressed port. Since then, theloading of logs at Astoria, for shipment primarily to181 NLRB No. 51 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDJapan,has rapidly increased.To expedite theloading operation, the stevedore companies, Bradyand Jones, leased waterborne whiny cranes fromWillamette and General. These cranes were leasedcomplete with operator and fireman, all of whomwere members of the Engineers. The Longshoremenraisedno jurisdictional claim until an unrelateddispute in Portland brought the matter of themanning of the cranes to the fore. Then, on April 3,1969,the Longshoremen struck the port of Astoriademanding that the work of operating the floatingcranes be taken away from the Engineers and giventothem.The stevedore companies who weremembers of PMA which had a contract with theLongshoremen up and down the West Coast, thenassignedthework to the Longshoremen. AsubsequentarbitrationawardbetweenLongshoremen and PMA, to which the Engineerswas not a party, confirmed that action.AlthoughmostoftheLongshoremenhadexperience operating ships' winches, none had anyexperience operating a floating crane. Nevertheless,some were put to work operating these craneswithout any training. Others were given a half dayto4 days' training, with a half day classroominstruction, under a training program instituted afterApril 3 by PMA and the Longshoremen.After the adverse arbitration award, the Engineersdemanded that the stevedore companies assign thework back to them. In furtherance of this demandthey picketed the Port of Astoria, from April 22,1969, until they were enjoined by the U. S. DistrictCourt for the District of Oregon.Severalmonths after the assignment of work totheLongshoremen, not all of the floating craneswere back in operation, and some of the log loadingusually done by the cranes was being done by ships'wincheswhile the PMA-Longshoremen trainingprogram continued.C. Contention of the PartiesPMA and its members Brady and Jones take theposition that the work should be assigned to theLongshoremen both by virtue of its relation to thenormal waterfront longshore work and because thework allegedly is covered by a Board certificationand by the labor agreement between PMA andLongshoremen. The Engineers claim that they havebeen doing the work for the past 5 or 6 years, thatitiscovered by the Engineers' contract to whichWillametteandGeneralarepartiesand thatEngineers possess superior skill in operating cranes,and perform the work in a more economical and asafermanner. The Longshoremen, however, claimthat they are equally skilled in the operation ofcranes, operate them as safely or more safely, andthat the work involves cargo loading which istraditionally their work. They also claim prior 10(k)awards covering the same or similar work.D. Applicability of the StatuteBefore the Board proceeds with a determinationof dispute pursuant to Section 10(k) of the Act, itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated. Asstated above, the uncontroverted record testimonyestablishes that the Longshoremen engaged in awork stoppage bringing the log-loading operation inAstoria to a complete halt. It is further establishedthat the object of this conduct was to force thestevedore companies to assign the work of operatingthefloating cranes to them rather than to theEngineers. It is also established that the Engineers,who were discharged when the work was reassignedto the Longshoremen, picketed the port of Astoriain furtherance of their demand that it be assignedback to them. Accordingly, we find that there isreasonable cause to believe that a violation ofSection 8(b)(4)(D) of the Act has occurred, and thatthedispute is properly before the Board fordetermination under Section 10(k) of the Act.IV.MERITS OF THE DISPUTESection 10(k) of the Act requires the Board tomake an affirmative award of the disputed workafter giving due consideration to various relevantfactors.'Traditionally,members of the Longshoremenhave engaged in loading and unloading of cargo atports on the West Coast and other ports of theUnited States.3 However, members of the Engineers,not the Longshoremen, have always from 1964 untilApril 1969 operated the floating cranes in Astoria,and the Longshoremen have long acquiesced in thisassignment. Prior to 1964, Astoria was a depressedport.From 1946 to 1964, there was only onelocomotive crane loading cargo and logs, which wasalways and solely operated by members of theEngineers. From the time the floating cranes firstcame to Astoria in 1964 until April 3, 1969, whentheLongshoremen struck the port, the floatingcranes were always operated by the Engineers.PMA and the Longshoremen claim that the workindispute is covered by a certification, based onShip Owners' Association of the Pacific Coast, eta!.,7NLRB 1002, a 1938 case in which the BoardcertifiedtheallegedpredecessoroftheLongshoremen as the representative of "the workers'N L R B v Radio TelevisionBroadcast EngineersUnion Local 1222.International Brotherhoodof ElectricalWorkers (Columbia BroadcastingSystem),364 U.S 573,International Associationof Machinists, LodgeNo1743.AFL-CIO (J A Jones Construction Co ).135NLRB 1402,1411'SeeGeneral Truck Drivers, Chauffeurs.Warehousemen& Helpers,Local 270 (W L Richeson & Sons, Inc ).166NLRB No 115,International Longshoremen's and Warehousemen's Union andLocal 4.InternationalLongshoremen's andWarehousemen'sUnion (AluminumCompany ofAmerica),158NLRB1024,International Longshoremen'sAssociation,GreatLakesDistrict,AFL-CIO,andInternationalLongshoremen'sAssociation,Local 2000. AFL-CIO (Lawrence ErieCompany),158 NLRB 1687 INTL. LONGSHOREMEN'S UNION, LOCAL 50317who do longshore work in the Pacific Coast ports oftheUnited States for the companies which aremembersof"specifiedemployerassociationsallegedly the predecessors of PMA. However, thatcertificationwas issued before the advent of thebarge-mountedfloating crane. In addition, therecord shows that all post-certification contractsbetween those parties and their successors limitedthe broad language of the certification by excludingsomeworkfromtheunitcovered.RecentPMA-Longshoremen contracts provide that "Allmachinery, equipment, and other tools now orhereafter used in moving cargo shall be operated bylongshoremen when used in an operation covered bythis Agreement and the operation thereof is assignedto longshoremen and is covered by this Agreement,"withcertainexceptions.One of the exceptionsspecified is the operation of cranes mounted onfloatingcranebargesMoreover,PMA hasheretofore contended at all times that a floatingcrane is not a longshoremen's tool.On the other hand, the labor agreement betweenthe Engineers and Willamette and General includesunderArticle II, "Work Affected Defined," thefollowing language:. . . including operation, maintenance, and repairof land and floating plant equipment, vehicles andotherfacilitiesused in connection with thedescribed work and services, and all other work ofsimilar nature.The Longshoremen's claim that they are equallyskilled in the operation of these cranes as theEngineers appears to be without foundation. OnApril 3, 1969, there were 11 operators and 10firemen,members of the Engineers, working thefloating cranes in Astoria. Each was a skilledcraftsmanwithup to 6 years of training andexperienceon land and floating cranes, havingservedlongapprenticeshipsasfiremenbeforebecoming operators. The record also reveals withoutcontradiction that on April 3, 1969, there was nomember of the Longshoremen who had everoperated either a floating or a land crane, with theexception of one who had operated a land crane for2 days. No Longshoremen had any experience firingthe boilers of these steam cranes. At the presenttime, while the floating cranes are being operated bymembers of the Longshoremen, the stevedorecompanies are forced to hire outside repairmen atconsiderable expense to maintain the floating cranes,since the Longshoremen firemen, unlike the firemenmembers of the Engineers, are unable to do so,having had no experience in maintaining, servicingor rebuilding cranes. Although there are in evidence22 reports of accidents occurring during the 5 yearsthat the Engineers operated the floating cranes inAstoria, no accidents could be attributed to theirnegligence.However, since April 3, with fewercranes in operation, manned by the Longshoremen,aboom has been bent, a window in a mainenginehouse broken, a barge's torque converter hasbeen damaged, and a load dropped, all of whichmay be attributed to crane operations.PriorBoard cases4 in which the Longshoremenclaim they were awarded the same or similar type ofwork are distinguishable. These prior cases did notinvolve floating cranes, but rather various types ofland cranes, which require much less experience,skill and delicacy of touch and feel. Moreover, theydid not involve specific work which, over the courseofanumber of years, had continuously andconsistentlybeenperformedbyemployeesrepresented by another labor organization. The workin dispute is just such work.In light of the above, we conclude that therelevantfactors support the Employers' originalassignment of this work to employees represented bythe Engineers, and that the employees are entitled tothe disputed work. We shall therefore determine thedispute in their favor.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, theNationalLabor Relations Boardherebymakes the following determination ofdispute:1.Employees who are currently represented byHoisting and Portable Engineers Local No. 701,InternationalUnionofOperatingEngineers,AFL-CIO, are entitled to perform the work ofoperating barge-mounted floating whirly-type cranesliftingbundles of logs from the water and placingthem into the holds of ships and barges atEmployers' Astoria, Oregon, operations.2.InternationalLongshoremen's&Warehousemen's Local No. 50 is not entitled bymeans proscribed by Section 8(b)(4)(D) of the Actto force or require the Employers to assign theabove work to longshoremen represented by it.3.Within 10 days from the date of this DecisionandDeterminationofDispute,InternationalLongshoremen's & Warehousemen's Local No. 50shall notify the Regional Director for Region 36, inwriting,whether it will or will not refrain fromforcingor requiring the Employers, by meansproscribed by Section 8(b)(4)(D) to assign the workindisputetolongshoremen,ratherthantoemployees of the Employers who are represented byHoisting and Portable Engineers Local No. 701,InternationUnionofOperatingEngineers,AFL-CIO.'United IndustrialWorkers (Albin Stevedore).162NLRB No 96,ILWU (Howard Terminals).147NLRB 359,ILWU (Albin Stevedore),144 NLRB 1443,ILWU (AmericanMail Line).144 NLRB 1432,ILWU(PacificMaritimeAssociation). 137 NLRB 119